
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 66
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Moran of Kansas
			 introduced the following joint resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		JOINT RESOLUTION
		Disapproving a rule submitted by the
		  Administrator of the Environmental Protection Agency relating to endangerment
		  and cause or contribute findings for greenhouse gases under section 202(a) of
		  the Clean Air Act.
	
	
		That Congress disapproves the rule
			 submitted by the Administrator of the Environmental Protection Agency relating
			 to endangerment and cause or contribute findings for greenhouse gases under
			 section 202(a) of the Clean Air Act (74 Fed. Reg. 66496 (December 15, 2009)),
			 and such rule shall have no force or effect.
		
